DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 October 2022 has been entered.

Introductory Remarks
In response to communications filed on 5 October 2022, claim(s) 1, 6-8, 13-15, and 20 is/are amended per Applicant’s request. Claim(s) 2-5, 9-12, and16-19 is/are cancelled. Therefore, claims 1, 6-8, 13-15, and 20 are presently pending in the application, of which, claim(s) 1, 8, and 15 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action. 

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-8, 13-15, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ronen (U.S. PGPub No. 2009/0070228 A1) (hereinafter Ronen) in view of Lenahan et al. (U.S. PGPub No. 2014/0100985 A1) (hereinafter Lenahan).

As per claim 1, Ronen teaches a system (Ronen at 0152) comprising: 
one or more computer processors (Ronen at 0087 – server inherently includes a processor); 
one or more computer memories (Ronen at 0087 – server inherently includes memory); and
a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations (Ronen at 0087 – inherent to a server), the operations comprising: 
determining that the first user purchased an item (Ronen at Figure 5 step 28 and corresponding description); 
based on the determination that the first user purchased the item, prompting the first user to enter information about the item (Ronen at 0042);
receiving the information about the item from the first user subsequent to the prompting of the first user to enter the information about the item (Ronen at 0042); 
storing the information about the item in a database (Ronen at 0042 and 0177 – implicit that it is being stored in a database as it is recited as being retrieved from its database); 
detecting that a second user of the social networking system is performing a search pertaining to the item via an application executing on a device of the second user (Ronen at 0164 – inherent, or at least implicit, that the search is done via an application executing on the user’s device); 
retrieving the information from the database based on the detecting that the second user is performing the search pertaining to the item (Ronen at 0177); and
presenting the information on the device of the second user via the application (Ronen at 0164). 

But Ronen does not explicitly disclose:
collecting posting data from a social networking system, the posting data having been submitted by a first user of the social networking system; [or]
determining that the first user purchased an item based on the collected posting data. 

Rather Ronen makes posts about items that have been bought. However, Lenahan teaches collecting posting data that have been posted by users from social networking systems (e.g. 0016), and makes determinations of whether the posting data indicates that the users have items to sell or interest in buying (id. and 0043). Lenahan further can make a determination that posts referring to buying interest and selling interest reference the same item. Lenahan at 0047. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Lenahan into the invention of Ronen in order to collect posting data from a social networking system, the posting data having been submitted by a first user of the social networking system, and determine that the first user purchased an item based on the collected posting data. This would have been clearly advantageous as it would allow Ronen to mine previous posts made by users in order to add data to its database rather than purely relying on new purchases, thus making the system a more valuable source of ratings and sales data thereby improving user satisfaction and operator potential profits. The combination hereinafter RL.

As per claim 8, RL teaches a method (Ronen at 0152) comprising:
For the remaining limitations, see the examiner’s remarks regarding claim 1.

As per claim 15, RL teaches a non-transitory computer-readable medium comprising a set of instructions that, when executed by one or more computer processors (Ronen at 0087 – considered inherent to, or at minimum implicitly present in, servers), cause the one or more computer processors to perform operation comprising:
For the remaining limitations see the examiner’s remarks regarding claim 1.

As per claims 6, 13, and 20, RL teaches the system of claim 1, further comprising detecting the context of the search based on a search term entered by the second user (Ronen at 0169-0173), wherein the presenting the information on the device of the second user is based on the context of the search (Ronen at 0178-0183). 

As per claims 7 and 14, RL teaches the system of claim 1, further comprising detecting the context of the searching based on a scanning of a bar code for the item (Ronen at 0176), wherein the presenting the information on the device of the second user is based on the context of the search (Ronen at 0178 and 0183). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-8, 13-15, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165